DETAILED ACTION
This action is responsive to communications filed on August 3, 2022. 
Claims 1-20 are pending in the case. 
Claims 1, 11, and 13 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWABLE SUBJECT MATTER
	Claims 1-20 are allowed.
	After a thorough search and examination of the prior art, the Examiner has found the claimed subject matter to be allowable. The following is an examiner’s statement for reasons for allowance:
	Regarding claims 1 and 13, the claimed invention is directed to a method and a media for machine learning techniques for analyzing textual content. More specifically, the claimed invention of claims 1 and 13 include identifying a potential item within a document, which includes a plurality of segments and a plurality of sentences, wherein at least one segment of the plurality of segments includes multiple sentences of the plurality of sentences. Further, the claimed invention includes performing analysis of the potential item at a plurality of levels of granularity that include two or more of a sentence level, a segment level, or a document level, producing a plurality of outputs based on performing the analysis of the potential item at the plurality of levels of granularity, the plurality of outputs including an output for each level of granularity in the plurality of levels of granularity. Further, the claimed invention includes inputting the plurality of outputs into a machine-learning model to generate multiple sets of scores for the potential item based on the level of granularity of the potential item, causing the potential item to be presented on a computing device based on a score of the multiple set of scores exceeding a predefined threshold, and in response to a user selection of the potential item while the potential item is presented on the computing device, creating an association between the potential item and the document. Claim 11 is directed to a substantially similar method.
	Relevant prior art of record includes Misra et al., US Patent Application Publication no. US 2021/0103854 (“Misra”). Misra teaches Embeddings may be generated at various levels of granularities of the text (e.g., starting at the word level) using techniques such as Word2Vec, Glove, latent semantic analysis (LSA), topic modeling, etc. Para. 0073. Further, the semantic network generator 112 may determine strength of semantic relationships by determining network strengths of each text element. Para. 0077. Further, the strength of semantic relationships may provide a measure of how semantically well-connected a text element is with all other text elements in a corpus. Id.
	Misra, alone or in combination with other prior art of record, fails to teach or fairly suggest identifying a potential item within a document, which includes a plurality of segments and a plurality of sentences, wherein at least one segment of the plurality of segments includes multiple sentences of the plurality of sentences, performing analysis of the potential item at a plurality of levels of granularity that include two or more of a sentence level, a segment level, or a document level, producing a plurality of outputs based on performing the analysis of the potential item at the plurality of levels of granularity, the plurality of outputs including an output for each level of granularity in the plurality of levels of granularity, inputting the plurality of outputs into a machine-learning model to generate multiple sets of scores for the potential item based on the level of granularity of the potential item, causing the potential item to be presented on a computing device based on a score of the multiple set of scores exceeding a predefined threshold, and in response to a user selection of the potential item while the potential item is presented on the computing device, creating an association between the potential item and the document.
	Accordingly, the recited subject matter of claims 1 and 13 is allowable. Claim 11 is allowable for substantially similar reasons.  
Regarding claims 2-10, 12, and 14-20, these claims depend from claim(s) 1, 11, and 13 and are thus allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following prior art is made of record and is considered pertinent to applicant’s disclosure:
	Fang, Lei, and Minlie Huang. "Fine granular aspect analysis using latent structural models." Proceedings of the 50th Annual Meeting of the Association for Computational Linguistics (Volume 2: Short Papers). 2012; 
	Cheng, Jianpeng, and Mirella Lapata. "Neural summarization by extracting sentences and words." arXiv preprint arXiv:1603.07252 (2016);
	Amitay et al., US Patent Application Publication no. US 2004/0236725.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790. The examiner can normally be reached M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176